Action by a judgment creditor to set aside an assignment of mortgage by the Pondfield Realty Corporation to the defendant Florence M. Smith on the ground that such assignment was made with intent to hinder, delay and defraud creditors. Judgment for the plaintiff reversed on the law and the facts, with costs, and the complaint dismissed, with costs. The court found that on July 14, 1931, the date the mortgage was assigned, defendant John W. Smith was insolvent;, and that assignment of said mortgage rendered him insolvent. The facts show that there was no bad faith in the transactions of July 14, 1931. The findings of bad faith and that the defendant John W. Smith was insolvent on that day, and that he was rendered insolvent by the assignment, are contrary to the .credible evidence in the case. Findings of fact inconsistent herewith are reversed; *749conclusions of law inconsistent herewith are disapproved. New findings and conclusions will be made. Lazansky, P. J., Johnston and Adel. JJ., concur; Young and Taylor, JJ., dissent and vote to affirm. Settle order on notice.